Last year, my Head of
State, Captain Valentine E. M. Strasser, acquainted this body
with the devastation visited on Sierra Leone as the result of
the civil war in Liberia. He described to this Assembly the
pain and agony that Sierra Leoneans have had to endure as
a result of that conflict, and the ramifications it portended
for regional peace and security.
Regrettably, I am constrained to inform this body, not
only that the war in Sierra Leone has persisted, but that the
lives of many innocent Sierra Leoneans have continued to be
lost. What we are witnessing today is the internal
40 General Assembly - Forty-eighth session
displacement of more than 400,000 Sierra Leoneans and
more than 250,000 others who have had to seek refugee
status in neighbouring countries, not to mention the
devastation caused to the national economy.
Thus, with our territory devastated and our economy
nearly destroyed, it is understandable that my country is so
anxious that peace should return to Liberia. Without peace,
Sierra Leoneans cannot embark on the economic
reconstruction of their country. Sierra Leoneans are also
hopeful that if peace should return, we can start picking up
the pieces of what is left of our country and get on with our
lives, and that the massive diversion of our resources to
prosecute a rebel war will no longer be necessary. It is also
our hope that with the conflict behind us, the Government of
the National Provisional Ruling Council will be able to give
its undivided attention to the essential task of nation-
building. We therefore renew our appeal, from this rostrum,
for timely humanitarian assistance for the hundreds of
thousands of our fellow citizens who have been displaced
and made refugees, for it is only with such help that they
can start their lives anew.
The socio-economic assistance of this Organization will
also be necessary for our post-war reconstruction and
rehabilitation efforts. Our cri du coeur is for the
international community to provide the requisite support and
assistance for a country desperately in need, through no fault
of its own; a country that has acted as its brother’s keeper,
in the true meaning of that expression, and on behalf of the
international community to bring an end to bloodshed and
help restore law and order in Liberia.
It is, therefore, our hope that the latest Cotonou
Agreement on that conflict will continue to pave the path to
peace in Liberia. It was my Government’s expectation that
by now, with the assistance of the Security Council, there
would have been a rapid establishment and deployment of
the United Nations Observer Mission in Liberia (UNOMIL)
and also meaningful support for the Trust Fund established
by the Secretary-General for the continued engagement of
the Economic Community of West African States
(ECOWAS) Military Observer Group (ECOMOG) in
Liberia.
Part of that peace plan calls for the establishment of a
buffer zone along our borders to prevent the infiltration into
our territory of men and matériel from Liberia. In the name
of regional peace and security, we call on this Organization
to give its full support to our request. International help for
ECOMOG is particularly necessary when one considers that
for the past two years, West African countries have been
shouldering the burden of maintaining peace in Liberia
without much outside help, in spite of the enormous
problems facing them individually and collectively. In a
region which contains 10 of the least developed and poorest
nations, it is obvious that sooner, rather than later, the West
African subregion will not be able to continue with the
ECOMOG burden without such outside help.
I would like to issue a note of warning here: the
Cotonou Agreement, in our view, offers the last chance to
bring peace to Liberia. If it should fail, we fear that that
country might become another Somalia. Hence, the support
of the United Nations remains indispensable. We therefore
hope that Member States will contribute, and contribute
generously, to the Trust Fund. Doing so would save lives.
Before continuing with my line of thought, on behalf of
the Sierra Leone delegation and on my own behalf, I should
like to convey warm greetings to Ambassador Insanally on
his unanimous election to preside over our deliberations
during the forty-eighth session of the General Assembly.
It is also fitting that I express my delegation’s sincere
appreciation to His Excellency Mr. Stoyan Ganev, his
predecessor, for the able manner in which he executed his
task and for his personal exertions in the advancement of the
noble objectives of our Organization.
Our distinguished Secretary-General has, stoically and
with dedication and determination, continued his yeoman’s
service on behalf of us all. We congratulate him warmly on
his latest report.
I should also like to extend the best wishes of the
Government and the people of Sierra Leone to the friendly
Governments and peoples of those countries that have joined
us in this Assembly as full Member States. We have no
doubt that their admission has not only enhanced the goal of
universality; with their new energies they will effectively
contribute to our quest for a more peaceful world.
We believe that our Organization is at a crossroad, that
what we say and commit ourselves to during this session
will have serious implications on the shape of things to
come, and that the rebirth of this Organization will require
learning from the lessons of the recent past and adjusting our
vision for the future.
Sierra Leone had sincerely hoped that the end of the
cold war era would usher in a golden millennium of peace
and prosperity for all. Unfortunately, however, we have
witnessed a series of situations all over the world that have
Forty-eighth session - 28 September l993 41
given rise to a more violent and insecure international
environment. We are faced with conflicts and misery that
have adversely influenced the lives of vast sectors of
humanity, and we now feel an even deeper sense of
helplessness and despair that makes us almost nostalgic for
the order and logic of bygone days. But nostalgia has no
purpose if it serves only to pander to escapism, without
using the lessons of the past to guide our future courses of
action.
Let me now turn to an issue that continues to deeply
concern us all, namely, peace-keeping. The principle and
efficiency of peace-keeping are not in question, but already
expenditures for peace-keeping have several times over
outstripped the Organization’s regular budget. More
troubling is the prospect that such expenditures will soon
exceed resources committed to development since the
establishment of the United Nations. We sincerely believe
that the time has come when more attention should be given
to conflict prevention and resolution.It would serve our
purpose much better and cost this Organization much less if
conflicts were contained and resolved before reaching the
point of open hostilities, when situations are more difficult
to control. We can catalogue a series of lost opportunities
of which one glaring example is the Liberian conflict. Let
us, from this point forward, give more attention to the
prevention of conflict rather than having to field troops in
various theatres of war at exorbitant cost. Recent events
have proved that we cannot afford to risk the lives of our
men in the field in situations that could have been prevented.
Let me reiterate Sierra Leone’s firm conviction and
commitment to the peace-keeping operations that are now
taking place throughout the world. We deplore the acts of
those who have made peace-keepers objects of their
violence, and we salute the gallant men and women who are
acting on behalf of us all.
However, our perseverance in the pursuit of global
peace and in peace-keeping will not reap the desired harvest
if the present proliferation of arms and ammunition to
theatres of conflict continues. As we all are aware, many
third world countries where military conflicts are raging
today do not manufacture arms. On the other hand, they
continue to be the recipients of some of the deadliest
weapons. Such weapons, when supplied to the contending
factions, be they rebels or others, have as their main victims
innocent civilians. Today, we are witnessing carnage and
loss of human life, as a result of the use of weapons
acquired by various rebel movements in Africa from arms
manufacturers over the years.
It therefore becomes obvious that, if we are to put a
stop to such blood-letting and human carnage, further
stringent measures must be imposed on the sale and
proliferation of arms and ammunition. In our view, into this
category falls the proliferation and ever-increasing use of
mines and other explosive devices in the third world which
have taken a heavy toll in human life, especially innocent
civilians. Many civilians continue to die because of the
indiscriminate manner in which these mines have been
planted and used by rebel forces ever since they were
acquired from unknown sources. We therefore welcome the
initiative taken by the European Community to inscribe an
item on the agenda of this session of the Assembly to
address such issues. We believe that the support of the
international community is indispensable to dealing with the
disastrous consequences of the presence of such mines.
While still on the issue of conflicts, we wish to reiterate
our support for the recently concluded International
Conference for the Protection of War Victims and its
recommendations. We are firmly convinced that
humanitarian law must be made completely universal, widely
known and fully respected, and must be extended to fully
cover non-international conflicts.
My delegation continues to watch with interest the
political developments gaining momentum in South Africa.
Yet, much as the ongoing negotiations offer hope for a
resolution of this problem, we are deeply saddened that the
continuing violence, directed especially against innocent
people - the majority of whom are blacks - goes on
undiminished. Violence, in whatever form, is an abhorrence,
but its pursuit by unscrupulous groups and individuals to
reap political capital, at a time when patience, courage,
commitment and tolerance are required, can only give us all
cause for concern.
We therefore wish to appeal to all, regardless of
affiliation, to exercise forbearance and to renounce the use
of violence. But, more so, we call on all Governments and
political leaders to use their influence with their supporters
to prevail upon them not to threaten the democratization
process and to work constructively for a better South Africa.
This appeal goes also to all emerging democracies.
Now that the goal of majority rule is in sight, it is time
for blacks, who have for long suffered under the odious
system of apartheid, to close their ranks in solid unity so
that, together, they may be able to let the new South Africa
create an impact on the international scene, for their own
benefit and the benefit of all South Africans.
42 General Assembly - Forty-eighth session
We appeal to black South Africans to forge greater
unity and to be conscious of their responsibility to disprove
the assertion of the apologists for apartheid that blacks are
incapable of ruling themselves. For it is only when they act
in unison and stop the violence that they will be able to
enjoy the fruits of their freedom struggle, which they have
endured for so long and are, at last, about to win.
Sierra Leone has for many years supported a
comprehensive solution to the Middle East conflict, based on
Security Council resolutions 242 (1967) and 338 (1973).
We see the recent mutual recognition of the Palestine
Liberation Organization (PLO) and Israel as an extremely
positive step towards the full restoration of peace in the
Middle East.
We also encourage all the parties to the ongoing
negotiations concerning other facets of the Middle East
problem to demonstrate the same spirit of accommodation in
the interests of their own people, who for decades have
known nothing but strife, conflict, suffering and hatred, and
in the interests of peace and of mankind as a whole.
Sierra Leone supports the territorial integrity of Kuwait.
I would now like to turn to another important matter in
this Organization: that is the functioning of the Security
Council.
Undoubtedly, just as a growing number of nations
continue to encourage greater participation by their citizens
in the attainment of the ends of the State, so must this
national awareness of the need for political harmony and
justice be a paradigm instructive to the Security Council,
which, as the primary organ responsible for the maintenance
of international peace and security, should be perceived as
legitimate in its decision-making process and, thus, should
embrace the views of a wider section of the international
community.
It is necessary at this juncture to express our concerns -
concerns that are shared by many small States Members of
this Organization - regarding the willingness of the
international community, but more so its major players, to
ensure respect for the principles enshrined in our Charter.
It is clear that the time has come to articulate the normative
values that are to be pursued in guaranteeing the security of
those who are not in a position to undertake their own
defence and to reassure them that their reliance on the
United Nations as the guarantor of their sovereignty against
violations by stronger nations has not been misplaced.
The failure to halt aggression in some recent cases has
seriously undermined the foundations of the common
security arrangement that the end of the cold-war presaged.
The repeated indecision with which aggression in different
parts of the world has been confronted has set a dangerous
precedent by undermining the confidence of small nations in
the Organization’s protective capacity and by encouraging
automatic resort to self-defence, with a concomitant increase
in arms build-up. It also goes some way to assuaging the
residual fears that perpetrators of massive violations of
human rights, even genocide, may have had that their
despicable actions will somehow be met with purpose and
resolve by the international community.
In the coming days, there must be a firm, unequivocal,
timely and balanced response from the international
community to threats to and breaches of international peace
and security if the Bosnian experience is not to become a
feature of relations between States. It is undesirable to allow
the view to prevail that the international community is more
disposed to act forcefully in certain instances than in others.
It is in this vein that we must express our concern over the
apparent deterioration of the security situation in Somalia.
We express the belief that, despite the provocation, a
distinction must continue to be made between the Somali
people, the warlords and gunmen. We firmly reject those
who want to impose tyranny on the Somali people, and we
express our heartfelt condolences to the families of those
gallant peace-keepers who have fallen while on duty in
Somalia.
The World Conference on Human Rights held in
Vienna in June this year was a landmark event which was
able to overcome the numerous challenges that it faced.
That Conference addressed, inter alia, such fundamental
human rights as the rights of women and children and
reaffirmed the universality of human rights and the
legitimate role of the international community in protecting
these rights worldwide. It also reaffirmed the importance of
economic, social and cultural rights and the right to
development, and it adopted several practical steps to
promote and protect human rights in both private and public
life. The challenge now facing us is to implement the
recommendations of that Conference.
We would not like to reopen the debate regarding
human rights standards. The United Nations established
those standards more than 40 years ago. What is important
is that human rights should remain universal and
non-selective. Human beings all over the world, irrespective
of their race, religion, gender or class, must enjoy equal
rights and protection.
Forty-eighth session - 28 September l993 43
We see the re-emergence of racism and ethnic conflict
at its genocidal worst today in various parts of the world.
The United Nations must assume a much stronger role in
trying to prevent and minimize the suffering caused to
people who are subjected to the pain and intimidation of this
dark display of man’s inhumanity to man. Regrettably, in
many lands today, on every continent and among peoples of
every race, colour, language and religion, conflicts erupt in
unspeakable violence. As has been observed, ethnic tensions
have become the racial fault line in widely diverse societies
all over the globe - the advanced, the developing, the
relatively stable and the unstable alike. We must redouble
our efforts and guard against such dangers.
Sierra Leone continues to be concerned by the problem
of refugees and displaced persons, particularly as we
ourselves have become victims of such a phenomenon.
Apart from the effort to prevent and avert the flow of
refugees, if our people are to be able to return to their
communities, remain there and rebuild their lives they must
have what the United Nations High Commissioner for
Refugees calls "emergency development funds" to meet their
basic needs in the areas of health care, education and
employment. While acknowledging the generosity that the
international community has shown in the past in respect of
refugees worldwide, we appeal to that community in general,
and to the major donors in particular, not to give in to "aid
fatigue" but to meet the urgent and felt needs of their
brethren and sisters, many of whom have found themselves
refugees overnight through no fault of their own.
Sierra Leone therefore urges the international
community to look at these ever-present challenges: how to
assist uprooted people, particularly in the context of conflict
and grinding poverty; how to enable the displaced to return
home in safety and dignity and rebuild their lives; and how
to prevent and solve refugee problems.
However, while providing help and assistance to
mitigate the refugee problem, we remain convinced that
unless and until the international community can overcome
the scourge of poverty, that problem will remain insoluble
and be constantly with us. It is therefore our fervent hope
that, even at this late hour, renewed impetus will once again
be found to prevent and eradicate this condition of human
misery.
The necessity of guaranteeing the foundation of a
common security evidently goes beyond the reduction or
elimination of military conflicts and embraces human
security as a whole. Indeed, the fortunes of many a society
will hinge on this, as in many developing countries the root
cause of political and social upheaval or military conflict
remains grinding poverty. Without the eradication of this
scourge, the prospect for human development will remain
bleak. Regrettably, for many of our countries in Africa,
especially the least developed among us, two years after the
adoption of the New Agenda for the Development of Africa
in the 1990s our experience has been one of disappointment
and frustration. Even though most African countries have
carried out the structural adjustment programmes and put in
place democratic structures, the development partnership
promised by the New Agenda has not been forthcoming.
With few exceptions, the resources necessary to get the New
Agenda implemented have not been made available.
Today poverty and underdevelopment continue to
plague countries like mine in sub-Saharan Africa despite the
commendable efforts of this Organization to solve some of
these palpable problems. It is a matter of regret that the
new world order seems to have relegated the economic and
developmental needs and problems of Africa to the lower
rungs on its list of priorities. The New Agenda for the
Development of Africa in the 1990s is failing because of a
lack of funding and support from the international
community. The implementation of this New Agenda
requires the full participation of the international community,
especially donor Governments and organizations and
programmes of the United Nations system. It is therefore of
the utmost importance and urgency that economic, technical
and development assistance be provided to Africa by the
international community, which unfortunately has not
responded sufficiently to our needs. We therefore call on
our partners in development to give us all the support
necessary to make the reforms that we have carried out
successful and the sacrifices we have made not a mere waste
of time.
Our present situation also underscores an urgent need
for support for the effective functioning of the proposed
African Economic Community, which is designed to enhance
economic integration and cooperation in Africa. Financial
and technical assistance must be provided to African
regional and subregional organizations for them to be able
to overcome the socio-economic challenges facing them.
We fully accept that responsibility for Africa’s development
rests with us Africans, but it is obvious that for us to be able
to achieve and sustain the goal of development, particularly
in the face of all the obstacles against us, including highly
unfavourable terms of trade, we must receive much stronger
support from the international community. With such
support, the vast potential of the continent will be properly
utilized so that we do not miss yet again an opportunity to
provide a catalyst for Africa’s meaningful contribution to the
44 General Assembly - Forty-eighth session
growing global economy from which we all must benefit.
It is for this reason that we look forward to the forthcoming
Tokyo International Conference on African Development,
which should provide yet another opportunity for committed
international support for Africa’s development efforts. We
also look forward to a balanced and successful outcome of
the Uruguay Round of multilateral trade negotiations and an
expansion of world trade, improved commodity pricing,
greater market access and non-restrictive trade practices that
will work for the benefit of all countries, especially those in
the process of development.
The trauma that many African societies are
experiencing daily in the fight against poverty, malnutrition
and disease must not be allowed to become a way of life.
The improvement of our people’s lot is as much to be
realized through aid flows as it is to be guaranteed by
long-term measures aimed at addressing the heavy debt
burden, discriminatory trade practices and depressed
commodity prices from which so many of us suffer. We in
Africa would dearly love to be able to lift ourselves by our
own bootstraps but we cannot do so when our bootstraps are
firmly in the hands of others.
We face a most painful dilemma, wherein we find
ourselves in a position from which we presently seem unable
to influence the forces that shape our destinies. But the
problems we encounter as developing countries should not
deter us from forging ahead to find new ways to
development and prosperity. The experience gained by such
countries as Singapore, the Republic of Korea, Thailand and
other South-East Asian countries clearly shows that success
can be gained in the long run where there is sacrifice,
determination and hard work.
This notwithstanding, Africa’s underdevelopment
remains unique, and unless the international community
applies creative and effective comprehensive measures, such
as debt-for-development swaps and other debt relief
measures, the solution to Africa’s economic crisis,
particularly for countries in the least developed category,
will continue to be illusory. In a world where the gap
between the rich and the poor countries is growing wider
every day, the need for economic and technical cooperation
between developing countries cannot be overstated.
With regard to the United Nations Conference on
Environment and Development (UNCED), we welcome the
establishment of the Commission on Sustainable
Development as a functional Commission of the Economic
and Social Council. What now remains to be put in place is
the practical implementation of the Commission’s mandate
to ensure the effective follow-up of UNCED. Sierra Leone
welcomes the decision to convene a Global Conference on
the Sustainable Development of Small Island Developing
States in April 1994.
At the recent United Nations Conference on Straddling
Fish Stocks and Highly Migratory Fish Stocks, the plight of
many coastal States, including mine, was highlighted
regarding the lack of an effective monitoring, control and
surveillance system that can be maintained on a sustained
basis in the face of the continuing indiscriminate advance of
certain distant-water fishing nations, some of which not only
fish the straddling stocks outside the jurisdiction area, but
enter and violate the territorial rights of our countries. Even
the fleets of those nations which obtain relevant licenses to
fish do not declare the correct catches for reliable data
records. Consequently, the true state of exploitation of the
stocks within the national jurisdiction of most of our
countries is not accurately known, and so Sierra Leone,
despite its location in one of the most fertile areas in terms
of marine living resources, realizes only a miniscule amount
from these resources as a result of the activities of the
distant-water fleets.
This present state of affairs is certainly untenable and
should not remain unchecked. The exploitation of our
meagre resources by larger nations and bodies taking
advantage of our technological weaknesses can only worsen
our economic situation. These wanton fishing practices also
threaten to deplete the fishing grounds of our nations and to
become great environmental hazards. I therefore wish to
reiterate the support expressed by the Sierra Leone
delegation for the conclusions of that Conference, which we
hope will bring about a radical change in the present
exploitation of our marine resources. I hope our experts will
soon be able to sit down with experts of the United Nations
to work out modalities that will ensure the equitable and
judicious exploitation of our marine resources.
Looking back at the progress accomplished by mankind
over the past few decades of its quest for peace, security and
social progress, we have to admit that the results achieved
have been mixed.
A few years ago, for example, the world watched with
hope and expectation as nations and societies were infused
with a new energy which held out the promise of a new,
dynamic era in which our societies would at last realize the
potential for peace and the global environment would be
transformed for the better. Then, many of us were
convinced that, if history had taught us anything, it had
impressed on us that this journey’s success could not endure
Forty-eighth session - 28 September l993 45
unless we divested ourselves of the old flawed and
discredited formulae in which the age behind us had been
embedded. It was our hope that, phoenix-like, we would
rise from the ashes of unfulfilled dreams and start on a
journey towards the fulfilment of our aspirations to a golden
age.
Today, some way into that journey, we have begun to
wonder whether that dream was not a mirage, whether the
new reality on which so much depends will be shaped with
the good will and cooperation of all nations, big and small
alike.
In the past, many of us called for the emerging order to
be nurtured and shaped by the joint will of the international
community as a whole, mindful as we were of the need to
anchor this new direction on principles we all believed in
and subscribed to. We are still of that view. Yet, though
the recent months have witnessed a process of revitalization
in the Organization’s responsibilities for crisis management
and its larger engagement with the maintenance of
international peace and security, we are increasingly
concerned about emerging trends that may not augur well for
the global political and socio-economic transformation we all
anticipate.
The assurance of international security cannot succeed
for long unless we are able, as an Organization, to forge
international consensus among all Members on measures that
are of primary importance to us all. New energy should
impel us to find the source of today’s problems, so as to
mitigate the disastrous conditions under which a large
segment of mankind continues to live. New impetus should
be given to breaking the constraints that for so long kept us
from gaining access to those in need and finding solutions
to their problems.
It is our fervent hope that all of us, with new vision and
commitment, will accomplish these goals so that we may
attain the new world order that was conceived within the
parameters of the ideals of this Organization.
